435 F.2d 173
Joseph Wesley COUEY, Plaintiff-Appellant,v.WEST BROTHERS, INC. and John H. Speed, Defendants-Appellees.
No. 29568.
United States Court of Appeals, Fifth Circuit.
Dec. 8, 1970.

Albert S. Johnston, III, Pascagoula, Miss., for plaintiff-appellant.
White & Morse, Stanford E. Morse, Jr., Gulfport, Miss., for defendants-appellees.
Appeals from the United States District Court for the Southern District of Mississippi; Walter L. Nixon, Jr., Judge.
Before RIVES and SIMPSON, Circuit Judges, and NICHOLS,* Judge of Court of Claims.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Honorable Philip Nichols, Jr., sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966